Title: To James Madison from George Jefferson, 14 September 1805
From: Jefferson, George
To: Madison, James


          
            Dear Sir
            Richmond 14th. Septr. 1805
          
          I have duly received your favor of the 9th., and am sorry to inform you, that the price of Tobacco still continues low; indeed I apprehend that even the price which Mr. G. informed you he had been offered for yours, could not be now obtained.
          There has been a very great drouth with us, of which probably you have heard—and which has injured the growing crop I am told immensely: this certainly ought to operate much in favor of the holders of the old crop, and I suppose will; unless a change still more unfavorable, takes place in the European markets. At present however, the fever which is making its appearance in the Northern Towns, operates much against us—when that subsides, I think we may look for a demand, which will almost insure a better price.
          
          I think therefore it will be advisable still longer to hold your Tobacco. As to the Coal, I suppose it may be bought on some little credit; but if it cannot to the same advantage, the amount will be but trifling, and we’ll advance it.
          It will not be the smallest trouble for us to procure it, as I suppose the President will require his usual supply, & it can be shipped together.
          Should your expensive trip, (which I take for granted must be so) or any other circumstance, cause you to stand in need of money, if you will send G.&J. your note, negotiable at the Bank of Virginia, it can be discounted without any difficulty, or inconvenien[ce] to them and you can draw for its amount at a few days sight, should you meet with an opportunity of disposing of a draft; or if not, it can be remitted to you as you may direct.
          This arrangement will give time to dispose of the Tobacco to the best advantage.
          I most sincerely hope that Mrs. M. is fast recovering, and am Very respectfully Dear Sir Yr. Mt. Obt. servt.
          
            Geo. Jefferson
          
        